UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK11788 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer oSmaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at February 13, 2009 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QDecember 31, Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2008 2008 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS – NOTE 2) ASSETS Current Assets Cash and cash equivalents $ 40,151 $ 14,444 Accounts receivable - net 22,556,648 32,591,064 Inventories - net 10,206,494 17,702,321 Prepaid expenses and other 1,319,749 1,727,707 Current assets of discontinued operations 15,265,706 16,900,320 Total current assets 49,388,748 68,935,856 Property, plant and equipment – net 1,019,030 1,005,047 Goodwill 1,952,791 3,052,791 Other assets 1,470,993 1,944,407 Non-current assets of discontinued operations 80,447 14,186,125 Total assets $ 53,912,009 $ 89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2008 2008 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS – NOTE 2) LIABILITIES & SHAREHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts payable and accrued expenses $ 13,641,130 $ 23,901,278 Current maturities of long-term debt and capitalized lease obligations 23,839,868 31,409,953 Income taxes payable 3,356 13,769 Current liabilities of discontinued operations 9,580,624 9,498,397 Total current liabilities 47,064,978 64,823,397 Deferred compensation 1,224,979 1,200,001 Total liabilities 48,289,957 66,203,398 Commitments and Contingencies (Notes 2,3,4,8 and 9) SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, - $10 par value; none issued Common stock – authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,304,809 27,236,361 Accumulated Deficit (20,063,614 ) (2,516,390 ) Treasury stock – 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 5,622,052 23,100,828 Total liabilities and shareholders’ equity $ 53,912,009 $ 89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, (UNAUDITED) 2008 2007 Net sales $ 13,867,332 $ 18,755,689 Cost of goods sold 11,712,854 15,262,029 Gross profit 2,154,478 3,493,660 Selling, general and administrative expenses 2,801,785 2,418,799 Operating (loss) profit (647,307 ) 1,074,861 Interest expense 375,585 540,288 (Loss) earnings from continuing operations before income taxes (1,022,892 ) 534,573 Income tax provision 9,555 12,276 (Loss) earnings from continuing operations (1,032,447 ) 522,297 Loss from discontinued operations (1,403,595 ) (483,081 ) Net (loss) income $ (2,436,042 ) $ 39,216 PER SHARE INFORMATION Basic and diluted loss per common share: (Loss) earnings from continuing operations $ (0.17 ) $ 0.08 Loss from discontinued operations (0.22 ) (0.07 ) Net (loss) income $ (0.39 ) $ 0.01 Weighted-average common shares and common equivalent shares outstanding: Basic and diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED DECEMBER 31, (UNAUDITED) 2008 2007 Net sales $ 36,114,568 $ 34,010,018 Cost of goods sold 29,796,368 27,649,202 Gross profit 6,318,200 6,360,816 Selling, general and administrative expenses 5,529,994 4,675,651 Impairment of goodwill and intangible assets 1,271,000 - Operating (loss) profit (482,794 ) 1,685,165 Interest expense 812,104 1,155,649 Loss from continuing operations before income taxes (1,294,898 ) 529,516 Income tax provision 19,278 25,889 (Loss) earnings from continuing operations (1,314,176 ) 503,627 Loss from discontinued operations (16,233,048 ) (645,146 ) Net loss $ (17,547,224 ) $ (141,519 ) PER SHARE INFORMATION Basic and diluted loss per common share: (Loss) earnings from continuing operations $ (.21 ) $ .08 Loss from discontinued operations (2.58 ) (0.10 ) Net loss $ (2.79 ) $ (0.02 ) Weighted-average common shares and common equivalent shares outstanding: Basic and diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 6 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, (UNAUDITED) 2008 2007 Cash flows from operating activities Net loss $ (17,547,224) $ (141,519 ) Net loss from discontinued operation (16,233,048) (645,146 ) Net (loss) earnings from continuing operations (1,314,176) 503,627 Adjustments to reconcile net (loss) earnings from continuing operations to net cash provided by operating activities Impairment of goodwill and intangible assets 1,271,000 - Depreciation and amortization 249,890 354,645 Deferred compensation 24,978 25,003 Stock-based compensation 68,448 57,455 Provision for doubtful accounts 419,675 373,943 Changes in operating assets and liabilities Decrease in operating assets - net 17,557 067 2,548,315 (Decrease) increase in operating liabilities – net (10,270,561) 1,281,946 Net Cash (used in) provided by discounted operations (410,529) 1,977,986 Net cash provided by operating activities 7,595,792 7,122,920 Cash flows from investing activities Capital expenditures - (33,914 ) Net cash used in investing activities - (33,914 ) Cash flows from financing activities Borrowings under line of credit 86,986,314 98,595,692 Repayments under line of credit (94,526,621) (105,655,041 ) Principal payments under equipment financing (29,778) (25,558 ) Net cash used in financing activities (7,570,085 ) (7,084,907 ) Net increase in cash 25,707 4,099 Cash at beginning of period 14,444 15,713 Cash at end of period $ 40,151 $ 19,812 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 812,000 $ 1,156,000 Income taxes $ 19,000 $ 28,000 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)The accompanying condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring accrual adjustments, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows of Jaco Electronics, Inc. and its subsidiaries (“Jaco” or the “Company”) at the end of and for all the periods presented.Such financial statements do not include all the information or footnotes necessary for a complete presentation.Information with respect to the Company’s Discontinued Operations described in footnote 2 below is presented separately in the financial statements. They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended June 30, 2008 and the notes thereto included in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended June 30, 2008.The results of operations for the interim periods are not necessarily indicative of the results for the entire year or any interim period therein. There have been no changes to the Company’s significant accounting policies subsequent to June 30, In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates made by management in preparing the consolidated financial statements include the allowance for doubtful accounts, the provision for obsolete or slow moving inventories, the valuation of goodwill and other intangible assets and the valuation of net deferred income tax assets. 2)On November 7, 2008 the Company announced that it had entered into an Asset Purchase Agreement (the “Sale Agreement”) with WPG Americas, Inc. (“WPG Americas”) and on January 7, 2009 the transaction was completed. Pursuant to the Sale Agreement, WPG Americas purchased certain assets used in the Company’s business of distributing passive and active electronic components and supporting technology products and services (“Discontinued Operations”). The assets sold included certain inventory, machinery and equipment, furniture and fixtures and contracts. The purchase price for the net assets was based on their value on the date of closing and is subject to a post-closing adjustment. At the closing, WPG Americas paid the Company $6,500,000 in cash and assumed approximately $9,366,000 of accounts payable. All proceeds of the proposed sale were used to repay outstanding borrowings on the Company’s credit facility. The Sale Agreement contains customary representations, warranties, covenants and conditions to closing. The Sale Agreement also contains a Transition Services Agreement, which provides for periodic payments by WPG Americas to the Company for use of, among other items, some of the Company’s employees and a portion of its corporate office and warehouse. The Company is required to fund a $1,000,000 escrow account for certain potential obligations with respect to the purchased inventory, which will be funded during March 2009. In the three months ending September 30, 2008, as a result of the pending acquisition of the net assets by WPG Americas, the Company determined that the value of all of its goodwill and identifiable intangible assets related to this business, which were not to be acquired, had been impaired, the result of which was an impairment charge of approximately $14,106,000 as a non-cash charge to operating expenses. In addition, the Company has restated its balance sheet as it relates to assets and liabilities and its results of operations of its Discontinued Operations as follows: FORM 10-QDecember 31, Page 8 December 31, 2008 June 30, 2008 Current assets of discontinued operations: Inventory $ 15,265,706 $ 16,900,320 Non-current assets of discontinued operations: Other Assets and intangible assets $ 80,447 $ 322,829 Goodwill - 13,863,296 $ 80,447 $ 14,186,125 Current liabilities of discontinued operations: Accounts payable and accrued expenses $ 9,580,624 $ 9,498,397 Three Months Ended Six Months Ended December 31, December 31, 2008 2007 2008 2007 Sales from discontinued operations $ 20,767,000 $ 30,652,000 $ 46,336,000 $ 64,408,000 Cost of sales of discontinued operations 17,639,829 26,081,493 38,897,196 54,683,881 Gross profit of discontinued operations 3,127,171 4,570,507 7,438,804 9,724,119 SG & A of discontinued operations 4,530,766 5,053,588 9,566,174 10,369,265 Impairment of Goodwill and intangible assets - - 14,105,678 - Loss from discontinued operations $ (1,403,595 ) $ (483,081 ) $ (16,233,048 ) $ (645,146 ) Management believes that its plan for a focused sales and marketing effort in Flat Panel Displays (“FPD”) should improve results from operations and cash flows in the near term. Continued achievement of this plan, however, will be dependent upon the Company's ability to generate sufficient revenues, decrease operating costs and remain in compliance with the covenants contained in its credit agreement. As a result of the Sale Agreement, the Company’s credit agreement was amended on January 7, 2009. As part of the amendment, the Company paid a fee of $100,000. The Company’s future operating performance will be subject to financial, economic and other factors beyond its control, and there can be no assurance that the Company will be able to achieve these goals. The Company’s failure to achieve these goals or remain in compliance with the covenants contained in its credit agreement would have a material adverse effect upon its business, financial condition and results of operations. As discussed further in Note 4, the Company maintains a revolving line of credit collateralized by substantially all the assets of the Company, which provides the Company with bank financing based upon eligible accounts receivable and inventory, as defined.The credit facility has a maturity date of December 22, 2009.As of December 31, 2008, the Company was in violation of the financial covenant contained in its credit agreement, as discussed in Note 4. On February 18, 2009, the Company received a waiver of such noncompliance from its lenders for the quarter ended December 31, 2008. As part of the waiver, the Company is required to pay a fee of $25,000. In conjunction with the Sale Agreement, as of January 7, 2009, this covenant was modified for future periods. (3)On September 20, 2004, the Company completed the sale of substantially all of the assets of its contract manufacturing subsidiary, Nexus Custom Electronics, Inc. ("Nexus"), to Sagamore Holdings, Inc. (“Sagamore”) for consideration of up to $13,000,000, subject to closing adjustments, and the assumption of certain liabilities. As a result of the sale of Nexus, the Company no longer engages in contract manufacturing. Under the terms of the purchase agreement relating to this transaction, the Company received $9,250,000 of the purchase consideration in cash on the closing date. Such cash consideration was used to repay a portion of the outstanding borrowings under the Company's then-existing line of credit. The balance of the purchase consideration was satisfied through the delivery of a $2,750,000 subordinated note issued by the purchaser. The purchase agreement also provided for a working capital adjustment of up to $500,000.
